Citation Nr: 0723038	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970 and from May 1970 to February 1972.  His first 
period of service was under honorable conditions, and 
although his second period of service was initially 
determined to have been under other than honorable 
conditions, a May 1972 administrative decision changed this 
to under other than dishonorable conditions - so not a 
prohibition to him receiving VA benefits for disability 
related to even this second period of service.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the RO in Boston, 
Massachusetts.  That decision denied the veteran's claim for 
service connection for tinnitus but granted his claim for 
service connection for bilateral hearing loss and assigned an 
initial noncompensable (i.e., 0 percent) rating retroactively 
effective from December 9, 2002.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

In this decision, the Board will decide the claim for service 
connection for tinnitus.  The Board then will remand the 
claim for an initial compensable disability rating for 
bilateral hearing loss.  The remand development will occur 
via the Appeals Management Center (AMC) in Washington, DC.

FINDING OF FACT

The medical evidence of record does not confirm the veteran 
has tinnitus.

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), rev'd and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), aff'd, No. 02-1077 (December 21, 2006).

The Federal Circuit Court has also held that any errors in 
the provision of VCAA notice, concerning any elements of the 
claim, are presumed prejudicial and must be rebutted by VA by 
showing they ultimately amount to mere harmless error.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007); 
Simmons v. Nicholson, 487 F.3d 892 (2007).



VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claim by means of a 
letter dated in June 2003.  This letter informed him of the 
general requirements to substantiate his claim of entitlement 
to service connection, as well as the mutual obligation 
between VA and himself to obtain additional supporting 
evidence.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, 19 Vet. App. 103.  In this case, the June 2003 
letter was indeed provided prior to the initial adjudication 
of the claim in January 2004.  And in the January 2005 
statement of the case (SOC), the claim was readjudicated 
based on additional evidence received since the initial 
rating decision in question.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (indicating that, even if there was 
no pre-decisional notice, going back and readjudicating the 
claim once the notice is provided, such as in a SOC, is 
sufficient to cure the timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Dingess, 19 Vet. App. 473.  The veteran was provided this 
notice in December 2006, and he has not identified or 
submitted any additional evidence in response that would 
require sending him and his representative a supplemental SOC 
(SSOC).  See 38 C.F.R. § 19.31.

The duty to assist has been fulfilled, as VA has obtained all 
available identified records pertaining to the claim on 
appeal and the veteran has been provided a VA examination, 
including to determine whether he has tinnitus.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
suggestion on the current record there remains evidence that 
is pertinent to the issue on appeal that has yet to be 
obtained.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran with his 
claim, and that no further action is necessary to meet the 
requirements of the VCAA.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes there is a current diagnosis 
of the condition claimed; in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis

The veteran's service medical records (SMRs) are completely 
unremarkable for any complaints, treatment, or diagnosis of 
tinnitus.  As mentioned, his military service ended in 
February 1972.

The reports of two private audiological examinations in April 
2000 and March 2001 also are unremarkable for any reference 
to tinnitus, either in the way of a complaint (of ringing in 
the ears) or diagnosis.

Indeed, the only mention of tinnitus in the medical evidence 
of record is in the report of a VA audiological examination 
performed in October 2003.  In the examination report, the 
audiologist noted the veteran reported experiencing 
occasional tinnitus in the past, but that he had not 
experienced the condition since he began using hearing aids.  
No diagnosis pertaining to tinnitus was rendered.

As indicated, perhaps the most fundamental requirement in 
establishing entitlement to service connection is that the 
veteran has proof of current disability, usually in the way 
of a medical diagnosis confirming he has the condition 
alleged.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
See also Brammer, 3 Vet. App. at 225; Degmetich v. Brown, 104 
F.3d 1328 (1997).  The Board has carefully reviewed the 
evidence of record, and there simply is no diagnosis of 
tinnitus.  Despite VCAA requests, the veteran has not 
submitted any evidence showing a diagnosis or treatment of 
this condition.  Moreover, as a layman, he does not have the 
necessary medical training and expertise to provide this 
requisite diagnosis, himself, although he is competent to say 
he has experienced ringing in his ears.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, Hickson 
element (1), medical evidence of a current disability, is not 
met.  This, in turn, means a discussion of the other two 
elements is unnecessary.  If, as here, the veteran does not 
have a diagnosis of tinnitus, there certainly cannot be a 
causal relationship of this condition (which, again, for all 
intents and purposes, does not exists) to his 
military service.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus, meaning there is no reasonable doubt 
to resolve in his favor, and his claim must be denied.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for tinnitus is denied.


REMAND

As mentioned, the veteran had a VA audiology examination in 
October 2003, so nearly four years ago.  And in his April 
2004 notice of disagreement (NOD), since submitted, he 
indicated his hearing aids had recently been upgraded as his 
hearing had deteriorated.  In order to determine whether his 
hearing is, indeed, worse than when last examined by VA in 
October 2003, he should be provided another VA audiology 
examination to reassess the severity of his bilateral 
hearing loss under the applicable standards.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  See also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled him for another examination); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (Court determined the Board should 
have ordered contemporaneous examination of veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating).



Another VA audiology examination is especially important in 
this case because the veteran timely appealed the 
noncompensable (i.e., 0 percent) rating initially assigned 
for his bilateral hearing loss, just after establishing his 
entitlement to service connection for this condition.  
Therefore, VA must consider whether his rating should be 
"staged" to compensate him for times since the effective 
date of his claim when his bilateral hearing loss may have 
been more severe than at others.  See Fenderson, 12 Vet. App. 
at 125-26.

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for an 
audiogram and Maryland CNC speech 
recognition test to determine the 
current severity of his bilateral 
hearing loss.  His VA claims file, 
including a copy of this remand, must 
be made available to the designated 
examiner for a review of the pertinent 
medical history.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
performed.  The examiner is also 
requested to specifically indicate 
whether the veteran's bilateral hearing 
loss has worsened since his October 
2003 VA examination and, if so, to what 
extent.  The examiner should 
report complaints and clinical findings 
in detail, including pure-tone 
threshold averages and speech 
discrimination scores, and the basis 
for the examiner's opinion should be 
fully explained.

2.  Then readjudicate this claim in 
light of the additional evidence.  If 
this claim is not granted to the 
veteran's satisfaction, send him and his 
representative a SSOC.  Give them an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


